Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101).
	Canli et al disclose a medical imaging device (Title) comprising a microwave antenna array comprising a transmitting antenna and a plurality of receiving antennae (para. [0080], for example) where the receiving antennae are configured to receive the microwave signals following scattering in the body part (para. [0011], for example).  There is a processor configured to process the scattered microwave signals to general an output indicative of the body part (para. [0082-0084], for example).  Canli et al fail to disclose an ablation probe comprising an ablation needle.
	Rioux et al disclose a frame for holding a needle ablation probe such that the frame serves to guide the ablation probe, and the ablation probe is imaged to ensure proper placement in the body.  See, for example, paragraph [0077].  Hence, Rioux et al provide the relevant teaching of inserting an ablation probe into tissue under image 
	To have provided the Canli et al system with an ablation needle probe to allow for the treatment of tissue as well as the imaging of tissue would have been an obvious consideration for one of ordinary skill in the art given the teaching of Rioux et al who fairly teach it is known to both image and insert an ablation needle into breast tissue for treatment.  
	Regarding claim 2, Rioux et al expressly disclose the use of imaging to guide the probe to a desired tissue site, and the examiner maintains such a teach would suggest a similar use of the Canli et al imaging system.  Regarding claim 3, Canli discloses the microwave antenna array is formed on a substrate (i.e. arms as in Figure 10), and Rioux et al provides the teaching of providing such a frame with openings to receive the ablation needle to provide access to the body part.  Regarding claim 10, the ablation needle of Rioux is configured to emit microwave signals (para. [0090]).  Regarding claim 14, the processor of Canli et al monitors the target, and would continue to do so during an ablation procedure as suggested by Rioux.  Regarding claim 15, the receiving antenna would inherently receive signals emitted by the ablation needle. 
	Regarding claim 17, Canli et al discloses a device comprising a transmitting antenna and a plurality of receiving antennae as indicated above, and specifically discloses the method steps of using the device to detect signal scattering to identify a target within the body.  Canli et al fails to expressly disclose the steps of guiding a needle ablation probe to the target and ablating tissue.  As addressed above, Rioux et 
	To have provided the Canli et al system with an ablation probe to provide the additional function of tissue treatment to go along with the imaging would have been an obvious modification for one of ordinary skill in the art since Rioux et al fairly teach it is known to use imaging to guide an ablation probe to a tissue site to perform ablation on targeted tissue that is located with imaging.
	Regarding claim 18, the Canli et al system would inherently monitor the target during the ablation procedure if used as suggested by Rioux et al.  Regarding claim 19, Rioux et al disclose receiving a signal from the ablation needle to monitor the location of the device during the procedure.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101) and further in view of the teaching of Barzell et al (2004/0143150).
	Canli et al provides an antenna array formed on a substrate (e.g. arm), and Rioux et al provides the teaching of providing an opening in a support arm to provide an ablation probe to tissue during treatment as addressed previously.  Rioux et al fails to expressly disclose a conical opening as recited in claim 4.
	Barzell et al provides a needle template system and specifically teaches the holes may be conical to allow for easy insertion of the needle (para. [0026]).
	To have provided the Canli et al system, as modified by the teaching of Rioux et al, with a conical opening in the support structure to more easily allow for the insertion .
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101) and further in view of the teaching of Allaway (2016/0022309).
The combination of the Rioux et al teaching with the Canli et al device has been addressed above.  Rioux et al fail to disclose a gasket for sealing the ablation probe.
Allaway discloses a biopsy guide that uses sealing gaskets in the guide hole to secure the probe during insertion into tissue.  See, for example, Figures 33B and paragraph [0222].
To have provided the Canli et al device, as modified by the teaching of Rioux et al, with a sealing gasket in the guide hole to secure the needle ablation probe within the opening would have been an obvious modification for one of ordinary skill in the art since Allaway fairly teaches the use of such a gasket to secure a needle probe within a guide opening.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101) and further in view of the teaching of Littrup et al (2013/0303895).
The combination of the Rioux et al device with the Canli et al system has been addressed previously.  While Rioux et al provide a plurality of holes through which an ablation probe may be inserted and guided to a tissue site, there is no express disclosure 
Littrup et al provides a system for introducing a biopsy needle into tissue under imaging.  In particular, Littrup et al teach that a computer and processor may be used to select the specific opening into which the biopsy needle may be guided.  See Figure 8 and paragraphs [0051-0052].
To have provided the Canli et al system, as modified by the teaching of Rioux et al, with a processor for selecting a desired or optimal opening into which a needle probe may be advantageously advanced would have been an obvious modification for one of ordinary skill in the art given the teaching of Littrup et al.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101) and further in view of the teaching of Bova et al (6,546,279).
Rioux et al fail to disclose an articulated arm for providing the ablation probe through the guide opening an into tissue.
Bova et al discloses a biopsy device that is mounted to a robotic arm (col. 7, lines 55-60) which maneuvers the device relative to the imaging device.
To have provided the Rioux et al system, as added to the Canli et al system, with a robotic (i.e. articulated) arm to provide the ablation probe within the guide opening for delivery to the desired tissue site would have been an obvious consideration for one of ordinary skill in the art since Bova et al fairly teach it is known to use such a robotic arm to guide needle devices to tissue sites.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Canli et al (2016/0106334) in view of the teaching of Rioux et al (2004/0215101) and further in view of the teaching of Moorman et al (7,160,292).
Rioux et al disclose the use of an ablation probe to delivery microwave energy, but fails to expressly disclose a coaxial feed line for transmitting the microwave energy.
The examiner maintains that a coaxial feed line is a very common, well-known means to deliver microwave energy to tissue.  In particular, Moorman et al disclose a needle probe and specifically teach that a coaxial feedline is used to deliver microwave ablation energy to treat tissue (col. 3, lines 30-35).
To have provided the Rioux et al ablation probe, as combined with the Canli et al system, with a coaxial feedline for transmitting microwave energy for the ablation of tissue would have been an obvious consideration for one of ordinary skill in the art since Moorman et al fairly teach it is known to use such a feedline to delivery microwave energy in a similar ablation needle device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/321,306 in view of Rioux et al (2004/0215101). The ‘306 application fails to disclose the use of an ablation probe to treat tissue, and Rioux et al fairly teach it is known to use imaging to guide a needle ablation probe to tissue for treatment. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/638,543 in view of Rioux et al (‘101). The ‘543 application fails to disclose the use of an ablation probe to treat tissue, and Rioux et al fairly teach it is known to use imaging to guide a needle ablation probe to tissue for treatment. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakikaido et al (2005/0149009) disclose another microwave needle ablation probe.  Sepponen (4,641,659), Li et al (7,266,407) and Bridges (5,829,437)disclose another medical imaging system using microwave antennas to transmit/receive imaging data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           March 22, 2022